
	

113 HR 706 RH: Blackstone River Valley National Historical Park Establishment Act
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 518
		113th CONGRESS
		2d Session
		H. R. 706
		[Report No. 113–687]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Cicilline (for himself, Mr. Langevin, Mr. McGovern, and Mr. Neal) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on February 14, 2013
		
		
			
		
		A BILL
		To establish the Blackstone River Valley National Historical Park, to dedicate the Park to John H.
			 Chafee, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Blackstone River Valley National Historical Park Establishment Act.
		2.DefinitionsIn this Act:
			(1)National heritage corridorThe term National Heritage Corridor means the John H. Chafee Blackstone River Valley National Heritage Corridor.
			(2)ParkThe term Park means the Blackstone River Valley National Historical Park established under section 3.
			(3)SecretaryThe term Secretary means the Secretary of the Interior.
			(4)StatesThe term States means—
				(A)the State of Massachusetts; and
				(B)the State of Rhode Island.
				3.Blackstone river valley national historical park
			(a)EstablishmentThere is established in the States a unit of the National Park System, to be known as the Blackstone River Valley National Historical Park.
			(b)Historic sites and districtsThe Park may include—
				(1)Blackstone River State Park; and
				(2)the following resources, as described in Management Option 3 of the study entitled Blackstone River Valley Special Resource Study—Study Report 2011:
					(A)Old Slater Mill National Historic Landmark District.
					(B)Slatersville Historic District.
					(C)Ashton Historic District.
					(D)Whitinsville Historic District.
					(E)Hopedale Village Historic District.
					(F)Blackstone River and the tributaries of Blackstone River.
					(G)Blackstone Canal.
					(c)Acquisition of land; park boundary
				(1)Land acquisitionThe Secretary may acquire land or interests in land in the historic sites and districts described
			 in subsection (b)(2) for inclusion in the Park boundary by donation or
			 exchange.
				(2)Park boundaryOn a determination by the Secretary that a sufficient quantity of land or interests in land has
			 been acquired to constitute a manageable park unit, the Secretary may
			 establish a boundary for the Park by publishing a boundary map in the
			 Federal Register.
				(3)Boundary adjustmentOn the acquisition of additional land or interests in land under paragraph (1), the boundary of the
			 Park shall be adjusted to reflect the acquisition by publishing a Park
			 boundary map in the Federal Register.
				(4)Availability of mapThe maps referred to in this subsection shall be available for public inspection in the appropriate
			 offices of the National Park Service.
				(5)Written consent of the ownerNo non-Federal property may be included in the Park without the written consent of the owner.
				(6)LimitationLand owned by the States or a political subdivision of the States may be acquired under this
			 subsection only by donation.
				(d)Administration
				(1)In generalThe Secretary shall administer land within the boundary of the Park in accordance with—
					(A)this section; and
					(B)the laws generally applicable to units of the National Park System, including—
						(i)the National Park Service Organic Act (16 U.S.C. 1 et seq.); and
						(ii)the Act of August 21, 1935 (16 U.S.C. 461 et seq.).
						(2)General management plan
					(A)In generalNot later than 3 years after the date on which funds are made available to carry out this section,
			 the Secretary shall prepare a general management plan for the Park—
						(i)in consultation with the States and other interested parties; and
						(ii)in accordance with section 12(b) of the National Park System General Authorities Act (16 U.S.C.
			 1a–7(b)).
						(B)RequirementsThe plan shall consider ways to use preexisting or planned visitor facilities and recreational
			 opportunities developed in the National Heritage Corridor, including—
						(i)the Blackstone Valley Visitor Center, Pawtucket, Rhode Island;
						(ii)the Captain Wilbur Kelly House, Blackstone River State Park, Lincoln, Rhode Island;
						(iii)the Museum of Work and Culture, Woonsocket, Rhode Island;
						(iv)the River Bend Farm/Blackstone River and Canal Heritage State Park, Uxbridge, Massachusetts;
						(v)the Worcester Blackstone Visitor Center, located at the former Washburn & Moen wire mill facility, Worcester, Massachusetts;
						(vi)the Route 295 Visitor Center adjacent to Blackstone River State Park; and
						(vii)the Blackstone River Bikeway.
						(3)Technical assistanceThe Secretary may provide technical assistance to State, local, or tribal governments,
			 organizations, or individuals for the management, interpretation, and
			 historic preservation of historically significant Blackstone River Valley
			 resources not included within the Park.
				(4)Cooperative agreements
					(A)In generalThe Secretary may enter into cooperative agreements to carry out this Act.
					(B)Matching requirementThe Secretary shall require that any Federal funds made available under a cooperative agreement
			 entered into under this paragraph are to be matched on a 1-to-1 basis by
			 non-Federal funds.
					(C)ReimbursementAny payment made by the Secretary under subparagraph (A) shall be subject to an agreement that the
			 conversion, use, or disposal of the project for purposes that are
			 inconsistent with the purposes of this section, as determined by the
			 Secretary, shall result in a right of the United States to reimbursement
			 of the greater of—
						(i)the amount provided by the Secretary to the project under subparagraph (A); or
						(ii)an amount equal to the increase in the value of the project that is attributable to the funds, as
			 determined by the Secretary at the time of the conversion, use, or
			 disposal.
						(D)Public accessAny cooperative agreement entered into under this paragraph shall provide for reasonable public
			 access to the resources covered by the cooperative agreement.
					(e)Dedication; memorial
				(1)In generalCongress dedicates the Park to John H. Chafee, the former United States Senator from Rhode Island,
			 in recognition of—
					(A)the role of John H. Chafee in the preservation of the resources of the Blackstone River Valley and
			 the heritage corridor that bears the name of John H. Chafee; and
					(B)the decades of the service of John H. Chafee to the people of Rhode Island and the United States.
					(2)MemorialThe Secretary shall display a memorial at an appropriate location in the Park that recognizes the
			 role of John H. Chafee in preserving the resources of the Blackstone River
			 Valley for the people of the United States.
				(f)No use of condemnationThe Secretary may not acquire by condemnation any land or interest in land under this Act for the
			 purposes of this Act.
			(g)No buffer zone createdNothing in this Act, the establishment of the Park, or the management plan for the Park shall be
			 construed to create buffer zones outside of the Park. That activities or
			 uses can be seen, heard, or detected from areas within the Park shall not
			 preclude, limit, control, regulate, or determine the conduct or management
			 of activities or uses outside of the Park.
			
	
		December 22, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
